DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “the left and right two-sided cards” (line 6) should read “the left two-sided card and the right two-sided card”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the left and right two-sided cards” (line 2) should read “the left two-sided card and the right two-sided card”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the left and right two-sided cards” (lines 2 and 3) should read “the left two-sided card and the right two-sided card”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the user” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 19 recites similar language and is similarly rejected.  Dependent claims 2-8 and 20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “two-sided cards” (lines 1-2).  Claim 1, upon which claim 4 depends, recites “two two-sided cards” (line 5) and “the two two-sided cards” (line 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  
Claim 3 recites “a tie of numerical values” (line 1) and claim 5 recites “a tie of values” (line 1).  Although not dependent on each other, the difference in claim language makes it unclear what the difference is between “a tie of numerical values” and “a tie of values” and whether the separate independent claims are referring to different claim elements.  Presumably, if the limitations referred to the same claim element, the claim limitations would be the same.  Appropriate correction is required.
Claim 5 recites “the two-sided cards” (line 2).  Claim 1, upon which claim 5 depends, recites “two two-sided cards” (line 5) and “the two two-sided cards” (line 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  
Claim 9 recites “players” (line 3) and “the plurality of players (lines 11-12).   Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 10-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 9 recites “bets” (lines 5 and 6).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “bets” a second time makes it unclear whether the two instances of “bets” refer to the same claim element or different claim elements.  Dependent claims 10-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 9 recites “the two two-sided cards” (line 13).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 10-18 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 12 recites “the hidden pair of two sided-cards” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Step 1: In step 1 of the analysis, the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  Evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI).  If a claim as a whole does not fall within any statutory category, the claim is non-statutory.  If a claim as a whole falls within one or more statutory categories, it must be further analyzed at step 2A to determine if the claim is directed to a judicial exception.  A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  
In the present instance:  
Claims 1-8 recite a system (i.e., a machine).  
Claims 9-18 recite a table (i.e., a manufacture).  
Claims 19-20 recite a method (i.e., a process).  
All claims fall within a statutory category of invention and meet the requirement of step 1.
Step 2A, prong 1:  Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites a system comprising:
a user computer including an input/output device for providing a graphical user interface (GUI) to the user; and 
a game server, interacting with the user computer, for displaying game screens on the GUI to conduct a game with representations of two two-sided cards having a pair of sides hidden from the user; 
wherein display of the hidden pair of sides of the two two-sided cards to the user by the game server determines a winning state of a winning bet, where a predetermined or statistical portion of the winning bet is determined.
The underlined portions identify the abstract idea which falls into several categories.  
The claims disclose an intuitive game which facilitates the funding of charities and causes.  The game involves a bet and therefore fall into the category of Certain Methods of Organizing Human Activity.  More specifically, the claims fall into the sub-categories of Fundamental Economic Practices and Principles because the claims are directed to rules for conducting a wagering game.  The claims also fall into the sub-category of Managing Personal Behavior or Relationships or Interactions Between People because the claims recite the abstract idea of “rules for playing games”.  
The claims also fall within the category of Mental Processes because the step of determining a winning state can be performed in the human mind or by a human using a pen and paper.
Thus, under the broadest reasonable interpretation, these limitations fall into the categories of Certain Methods of Organizing Human Activity (Fundamental Economic Practices and Principles and Managing Personal Behavior or Relationships or Interactions Between People) and Mental Processes and are therefore directed to an abstract idea.  
Step 2A, prong 2:  Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims recite the following additional elements:
a user computer, an input/output device, a game server, a table, a discard slot, a plurality of positions, a left paddle, a right paddle, an electronic device with a display, an account card reader, a physical account card, a physical receipt, an optical recognition video camera, a discard slot, and a card reader.
The user computer, input/output device, game server, electronic device with a display, account card reader, physical account card, physical receipt, optical recognition video camera, and card reader are no more than using generic computing components to apply the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  Claims 1-8 and 19-20 are directed to an abstract idea and requires further analysis under step 2B.
However, the table, in combination with the discard slot, the plurality of positions, the left paddle, and the right paddle, are sufficient to integrate the abstract idea into a practical application.  Therefore claims 9-18 are patent eligible.  
Step 2B:  Under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The additional elements remaining in claims 1-8 and 19-20 are the user computer, input/output device, and game server.  As discussed with respect to Step 2A Prong Two, the user computer, input/output device, and game server in the claims amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-function peripheral device is a peripheral for a gaming machine. The same analysis applies here in step 2B and does not provide an inventive concept.
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
user computer, game server (Stockham et al., US 7,785,183 B1, it is also well-known that multiple gaming devices may be linked via a central computer or server to create a wide area gaming network; the central computer then tracks relevant data and facilitates large jackpots and related benefits to linked devices [C2:66-C3:3]);
input/output device (Walker et al., US 2004/0038733 A1, input device 308 may comprise any number or combination of a variety of well-known devices, including, without limitation: a button, a touch screen, a handle (e.g., a slot machine handle), a keypad, a pointer device (e.g., a mouse, a trackball), a microphone, a keyboard, a video camera, a magnetic stripe reader (e.g., for performing functions related to player tracking cards, such as accepting and reading player tracking cards and communicating information read from such cards to the processor 301), a biometric input device (e.g., a fingerprint or retinal scanner), a radio antenna (e.g., for receiving inputs from a handheld device), a voice recognition module, and a coin and/or bill acceptor [0061]).

For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamle, US 4,998,737 (hereinafter Lamle) in view of Malek, US 2019/0147702 A1 (hereinafter Malek).

Regarding Claim 1:  Lamle discloses a system comprising: 
a user computer including an input/output device for providing a graphical user interface (GUI) to the user (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); and 
interacting with the user computer, for displaying game screens on the GUI (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49])
to conduct a game with representations of two two-sided cards having a pair of sides hidden from the user (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]); 
wherein display of the hidden pair of sides of the two two-sided cards to the user by the game server determines a winning state of a winning bet (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]).
Lamle fails to explicitly disclose
a game server, interacting with the user computer, 
where a predetermined or statistical portion of the winning bet is determined.  
Malek teaches
a game server, interacting with the user computer (Malek, the embodiments of the present invention are also suitable for online systems and server-based systems offering games of chance; with online and/or server-based systems, players access the games of chance from a remote server using a player terminal (dumb or smart), personal computer or hand-held device (e.g., cellular telephone or PDA) but the overall purpose of the embodiments of the present invention remains the same: to provide players with enhanced payout schedules for putting more money into the game [0060]),
where a predetermined or statistical portion of the winning bet is determined (Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
To bring the excitement to the people, Malek teaches a charity scheme (Malek [Abstract]).
It would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing a charity scheme for a game of chance as taught by Malek in order to bring excitement to the people.

Regarding Claim 2:  Lamle further discloses wherein a higher one of numerical values of the hidden pair of sides of the two two-sided cards determines the winning state (Lamle, the object of the game is to guess which of two cards has the higher value on the bottom face [C3:8-12]).  

Regarding Claim 3:  Lamle further discloses wherein a tie of numerical values of the hidden pair of sides of the two two-sided cards determines the winning state (Lamle, the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 4:  Lamle further discloses wherein the user bets on one of the hidden pair of sides of two-sided cards to have the winning state (Lamle, the player then presses either the Left button 31 or the Right button 32 to bet that either the Left Card or the Right Card respectively will be higher in value when turned over to reveal the other side; the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 5:  Lamle further discloses wherein the user bets on a tie of values of the hidden pair of sides of the two-sided cards to have the winning state (Lamle, the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]).  

Regarding Claim 19:  Lamle discloses a method comprising: 
providing a graphical user interface (GUI) to the user employing a user computer including an input/output device (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); 
displaying game screens on the GUI (Lamle, FIG. 3 is a schematic diagram showing a video version of the game set and method of playing a game therewith. The apparatus of FIG. 3 is controlled by a central processing unit 21 which is programmed with the front and back face values of a plurality of card decks which have been shuffled into a random order [C3:31-49]); 
conducting a game with representations of two two-sided cards having a pair of sides hidden from the user (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]); 
displaying the hidden pair of sides of the two two-sided cards to the user by the game server (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]); 
determines a winning state (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]); and 
Lamle fails to explicitly disclose
interacting, by a game server, with the user computer; 
allocating a predetermined portion of winnings of the user, associated with the winning state of a tournament, to at least one of a charity or a cause.  
Malek teaches 
interacting, by a game server, with the user computer (Malek, the embodiments of the present invention are also suitable for online systems and server-based systems offering games of chance; with online and/or server-based systems, players access the games of chance from a remote server using a player terminal (dumb or smart), personal computer or hand-held device (e.g., cellular telephone or PDA) but the overall purpose of the embodiments of the present invention remains the same: to provide players with enhanced payout schedules for putting more money into the game [0060]); 
allocating a predetermined portion of winnings of the user, associated with the winning state of a tournament, to at least one of a charity or a cause (Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]; a tournament style approach is held to find one winner [0440]).  
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with the method of providing a charity scheme for a game of chance as taught by Malek in order to bring excitement to the people.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamle, in view of Malek, and further in view of Naicker, US 2008/0070659 A1 (hereinafter Naicker).

Regarding Claim 7:  Malek further teaches wherein predetermined percentages of the winnings of each winner going to a charity that is designated as a beneficiary of the tournament which involves playing the game.
(Malek, they may use charities, with percentages of winning for casino or website going to the charity [0710]).
Lamle, as modified, fails to explicitly disclose wherein the user participates in a tournament with other users involving the game, wherein each of the users buys into the tournament with money that is pooled by an operator of the tournament, with the pooled money being a tournament fund which is divided amongst the highest scoring users at the end of the tournament, as well as fees for operating the tournament.
Naicker teaches wherein the user participates in a tournament with other users involving the game, wherein each of the users buys into the tournament with money that is pooled by an operator of the tournament, with the pooled money being a tournament fund which is divided amongst the highest scoring users at the end of the tournament, as well as fees for operating the tournament (Naicker, settlement of player wagers is straightforward: 1) the operator collects its fees the tournament entry fees); 2) the buy-in fee for all the players in the tournament is pooled and paid to the winner(s) of the tournament [0068]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
Naicker teaches a method for conducting an online blackjack tournament for remotely located players over a computer network (Naicker [0010]).  The method includes steps of providing a pool of prize money for paying out to one or more winners of the tournament, providing a set of one or more rules for playing rounds of blackjack at the tournament, and conducting rounds of play of blackjack using the set of rules wherein during the rounds of play the players make wagers and receive winnings with chips provided by the proprietor of the tournament to the players (Naicker [0010]).  
It would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with a tournament as taught by Naicker in order to let players who are not collocated play together in a competitive tournament.

Regarding Claim 8:  Naicker further teaches wherein an amount goal or when a duration of the tournament is ended (Naicker, play continues in rounds, with players being eliminated until a final round of play occurs, and the player with the most chips after the final round wins the tournament [0032]).  

Regarding Claim 20:  Lamle, as modified, discloses the invention as recited above.  Lamle, as modified, fails to explicitly disclose sponsoring the tournament of the game played by a plurality of users.
Naicker teaches: 
sponsoring the tournament of the game played by a plurality of users (Naicker, the pool of prize money could also be supplied by or augmented with sponsorship money from sponsors, e.g., hotels, casinos, television networks, car companies or other advertisers, or other parties [0031]).
Lamle discloses a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
Naicker teaches a method for conducting an online blackjack tournament for remotely located players over a computer network (Naicker [0010]).  Naicker teaches wherein the pool of prize money could also be supplied by or augmented with sponsorship money from sponsors, e.g., hotels, casinos, television networks, car companies or other advertisers, or other parties (Naicker [0031]).
It would have been obvious to one of ordinary skill in the art to combine the card game where the player tries to guess which of two cards has the higher value or a tie as disclosed by Lamle with a tournament that is sponsored by other parties as taught by Naicker in order to allow a greater prize than would be available if only funded by player entries.

Claims 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, US 2013/0196777 A1 (hereinafter Hill) in view of Lamle.

Regarding Claim 9:  Hill discloses a table for conducting a card game, comprising: 
a discard slot for discarding at least one discarded card (Hill, intelligent gaming table 205 includes conventional features of a Big Baccarat gaming table, such as a designated area to display the Player's Hand 210a, a designated area to display the Banker's Hand 210b, a card discard slot or area 220 [0040] and [Fig. 2]);
a plurality of positions of players, each position having a printed area for receiving bets, an area designated on a selected left side , an area designated on a selected right side, and an area designated for a tie, for respectively receiving bets (Hill, individual betting areas 250 (which may have specific areas to place different bets, e.g., for Baccarat, placing bets on any of the Player's Hand, the Banker's Hand, and a Tie) [0040] and [Fig. 2]).
Hill fails to explicitly disclose 
receiving bets that a let card has a higher number than a right card, that the right card will have a higher number than the left card, and/or that both cards show the same number when both cards are turned over;
a left pad, a right pad, and a tie pad for receiving a bet on a selected one of the left pad, the right pad, and the tie pad; 
a left paddle for receiving a left two-sided card; and 
a right paddle for receiving a right two-sided card; 
wherein the left and right two-sided cards have a pair of sides hidden from the plurality of players; and 
wherein display of the hidden pair of sides of the two two-sided cards to the plurality of players determines a winning state.  
Lamle teaches 
receiving bets that a let card has a higher number than a right card, that the right card will have a higher number than the left card, and/or that both cards show the same number when both cards are turned over (Lamle, the player then presses either the Left button 31 or the Right button 32 to bet that either the Left Card or the Right Card respectively will be higher in value when turned over to reveal the other side; the player may also press the Tie button 32 to bet that values of the Left Card 41 and the Right Card 43 will be the same when turned over [C3:50-C4:18]);
a left pad, a right pad, and a tie pad for receiving a bet on a selected one of the left pad, the right pad, and the tie pad (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); 
a left paddle for receiving a left two-sided card (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); and 
a right paddle for receiving a right two-sided card (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33 [C3:31-49]); 
wherein the left and right two-sided cards have a pair of sides hidden from the plurality of players (Lamle, a game set includes a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination [Abstract]; the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]); and 
wherein display of the hidden pair of sides of the two two-sided cards to the plurality of players determines a winning state (Lamle, once the bet has been placed, the screens 41 and 43 show the left and right cards turning to reveal the other faces of the cards. The highest of the two cards is highlighted in a manner which is different from the method of highlight used to indicate the bet; and if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated [C3:50-C4:18]).  
Many players prefer gaming in a live, real-world environment, not only because of the sensory elements described above, but also because online games are suspected of being "rigged" to increase the house advantage, and because the authenticity of online games may be more difficult for a player or disinterested observer to verify (Hill [0003]).  When a player enters a real-world casino, not only is the player able to verify (whether by counting cards or otherwise) the authenticity of the game, but the player is also able to rely upon the reputation of the casino for not providing "crooked" games (Hill [0003]).  Many players will even move from table to table, often having played only a single hand at a given table, looking for a "good" dealer or a "hot" game--such an assessment often depends on many elements that are best assessed in person (Hill [0003]).  Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Lamle teaches a game set including a plurality of individual pieces having game playing indicia on first and second opposite sides thereof to form an indicia combination (Lamle [Abstract]).  The object of the game is to guess which of two cards has the higher value on the bottom face (Lamle [C3:8-12]).  There are three possibilities: Card "A", Card "B", or a Tie (Lamle [C3:8-12]).  A video version of the game is also disclosed (Lamle [Abstract]).
It would have been obvious to one of ordinary skill in the art to combine the intelligent gaming table as disclosed by Hill with the card game where the player tries to guess which of two cards has the higher value or a tie as taught by Naicker in order to offer a variety of games to players who prefer gaming in a live, real-world environment.

Regarding Claim 10:  Lamle further teaches a card dealing slot for a dealer to receive at least one of the left and right two-sided cards (Lamle, the dealer deals two cards to the table from the card stack without revealing the bottom faces of the cards [C3:13-21]; the display on a Left Card video screen 41, a Tie indicator 42, and a Right Card video screen 43 [C3:31-49]).  

Regarding Claim 11:  Lamle further teaches a display presenting a jackpot amount (Lamle, when the player wins, the amount won will be added to the amount shown on the Available Credit display 56; winnings are distributed to the player at the Payment cup 58 [C4:19-28]).  

Regarding Claim 12:  Lamle further teaches a display presenting a list of outcomes of the display of the previously hidden pair of the two-sided cards (Lamle, if the player has bet correctly, the appropriate Win lamp 51 or 53 is illuminated; in the event that the cards shown on the left and the right video screens are of equal value and the player has bet on a tie, the Tie lamp 52 will be illuminated [C3:50-C4:18]).  

Regarding Claim 13:  Lamle further teaches an electronic device with a display representing a left pad, a right pad, and a tie pad, with the electronic device receiving a bet on a selected one of the left pad, the right pad, and the tie pad (Lamle, the central processing unit also receives inputs from the Left button 31, the Tie button 32, and the Right button 33; the central processing unit controls the display on a Left Card video screen 41, a Tie indicator 42, and a Right Card video screen 43 [C3:31-49]).  

Regarding Claim 16:  Hill further discloses an optical recognition video camera for capturing images of the left and right two-sided cards before and after the hidden pair of sides of the left and right two-sided cards are displayed (Hill, intelligent gaming tables ... may be electronically enhanced to include any number of devices (e.g., card sensors, ... CCTV cameras, ... sound- and video-recording devices) to capture any gameplay data (e.g., the identity of cards that are dealt out ...) [0044]).  

Regarding Claim 17:  Hill further discloses wherein the discard slot is for discarding at least one discarded card (Hill, intelligent gaming table 205 includes conventional features of a Big Baccarat gaming table, such as a designated area to display the Player's Hand 210a, a designated area to display the Banker's Hand 210b, a card discard slot or area 220 [0040] and [Fig. 2]).  

Regarding Claim 18:  Hill further discloses a card reader for reading and recognizing the discarded two-sided cards (Hill, intelligent gaming tables ... may be electronically enhanced to include any number of devices (e.g., card sensors, ... CCTV cameras, ... sound- and video-recording devices) to capture any gameplay data (e.g., ... the identity of cards that are discarded ...) [0044]).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill, in view of Lamle, and further in view of Meyerhofer et al., US 2009/0239656 A1 (hereinafter Meyerhofer).

Regarding Claim 14:  Hill, as modified, discloses the invention as recited above.  Hill, as modified, fails to explicitly disclose an account card reader for reading a physical account card associated with one of the plurality of players.  
Meyerhofer teaches an account card reader for reading a physical account card associated with one of the plurality of players (Meyerhofer, each table connected to a secured gaming table device having a ... card reader/writer [0009]).
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Meyerhofer teaches a secured gaming table device that uses ticket-in and ticket-out and RFID technology to allow gaming establishments to use and exchange game vouchers, winnings from slot machines, promotions and promotional coupons, to provide cashless gaming at gaming tables, to provide transaction receipts and to link gaming tables and connect and use systems in use to expand the use of credit transfer within a gaming establishment and or associated gaming establishments and their slot machines, change machines, and cashier cages to include gaming tables (Meyerhofer [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent gaming table as disclosed by Hill with the secured gaming table device having a card reader as taught by Meyerhofer to allow gaming establishments the ability to expand the use of credit transfer within a gaming establishment.

Regarding Claim 15:  Hill, as modified, discloses the invention as recited above.  Hill, as modified, fails to explicitly disclose a receipt printer for printing a physical receipt of bets and winnings of one of the plurality of players.
Meyerhofer teaches a receipt printer for printing a physical receipt of bets and winnings of one of the plurality of players (Meyerhofer, a secured gaming table device includes a gaming printer that generates game vouchers, promotions, promotional coupons and/or transaction receipts [0010]).  
Hill discloses an intelligent gaming table with individual betting areas for players to place bets (Hill [0040]).  
Meyerhofer teaches a secured gaming table device that includes a gaming printer that generates transaction receipts (Meyerhofer [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the intelligent gaming table as disclosed by Hill with the secured gaming table device having a gaming printer as taught by Meyerhofer to provide customers with transaction receipts.

There is currently no prior art rejection against claim 6.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715